DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse in the reply filed on 05/10/2022, is acknowledged.  The traversal is on the ground(s) that justification for the Election of Species Requirement was not properly established.
The Examiner does not agree with Applicants’ traversal.  Rather than argue the traversal, the Examiner has withdrawn the Election of Species Requirement since the process of base claim 1 is free of the prior art.  This renders moot the traversal of 05/10/2022.
A search for the full scope of base claim 1 using Registry and HCaplus databases of STN did not retrieve applicable prior art.  See Expert-/STIC-Conducted STN text search “SEARCH 6” in enclosed search notes.
Furthermore, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not retrieve double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
All claims have been examined on the merits.
Current Status of 16/965,756
This Office Action is responsive to the amended claims of May 10, 2022.
Claims 1-16 have been examined on the merits.  Claims 1 and 13 are currently amended.  Claim 2 is original.  Claims 3-12 and 14-16 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/965,756, filed 07/29/2020, as a national stage entry of PCT/EP2019/052425, International Filing Date: 01/31/2019, which claims foreign priority to Netherlands patent application 2020354, filed 01/31/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is January 31, 2018 as the foreign application is in English and supports verbatim the instant claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/23/2022 and 07/29/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is objected to for misspelled “oxydizing" (line 3 of claim 16), which should be revised to -- oxidizing -- .  Please revise accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in claim 1 (multiple occurrences) is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “preferably” (multiple occurrences) in claim 1 renders the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since the artisan does not know whether the limitation “equal to or less than 30*C” immediately following “preferably” is an exemplary embodiment or a required limitation of the claim.
Applicants should delete all occurrences of “preferably” and then either delete “equal to or less than 40*C” or delete “equal to or less than 30*C” to render moot this rejection.
Claims 2-16, which refer back to and depend on claim 1, are similarly rejected since these claims fail to remedy the rationale underpinning the rejection against claim 1.  In fact, many of the claims 2-16 contain “preferably” followed by a narrower limitation.  Applicants must delete all occurrences of “preferably” in the claim-set and also delete one of the broad or narrow limitations surrounding the occurrence of “preferably” in all locations/claims within this claim-set.
The term “essentially” in claim 1 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “essentially” renders the metes and bounds of claim 1 undefined (hence rendering claim 1 indefinite) since the artisan does not know what constitutes “essentially”.  What is the standard associated with “essentially immiscible”?  How is “essentially immiscible” different from “immiscible”?  The metes and bounds of claim 1 are undefined/claim 1 is unclear/indefinite since every word in the claim has to have a purpose, and since the standard for “essentially” is not defined in the Specification or claims.  Furthermore, “essentially immiscible” is not a term of art known to the artisan.
Applicants must strike “essentially” in claim 1 to render moot this rejection.
Claims 2-16, which refer back to and depend on claim 1, are similarly rejected since these claims fail to remedy the rationale underpinning the rejection against claim 1.
Conclusion
No claims are presently allowable.
However, base claim 1 is free of the prior art.
There is no known prior art reference that either teaches or anticipates the process of base claim 1, which contains two separate hydrolysis steps designed to hydrolyze hemicellulose at moderate conditions (step (a)(i) per page two of Remarks of 05/10/2022) and to separately hydrolyze cellulose under more severe process conditions (step (a)(ii) per page two of Remarks of 05/10/2022).
The reference BROWNING (WO 2014/066746 A1, referenced in IDS of 07/29/2020) discloses methods to produce 5-(halomethyl)furfural, including 5-(chloromethyl)furfural, by acid-catalyzed conversion of biomass.  The methods make use of certain organic solvents with temperature-dependent solubility for 5-(halomethyl)furfural.  This allows for temperature dependent phase separation of the 5-(halomethyl)furfural from the reaction mixture (Abstract).
However, BROWNING is a close art, and not a prior art reference, since BROWNING does not teach, suggest, or anticipate the differential hydrolysis conditions (as per instant claim 1 steps (a)(i) and (a)(ii)) designed to hydrolyze different biomass under different hydrolysis conditions.  The closest BROWNING comes to this:  hydrolyzing the biomass under the same hydrolysis conditions (see, for example, paragraph [0112]) – which does not teach, suggest, or anticipate Applicants’ instant claim 1 steps (a)(i) and (a)(ii).
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of BROWNING to arrive at the instant claimed invention.
Furthermore, the patent U.S. 11,332,454 B2 is not a double patent reference since the ‘454 claims do not disclose these differential hydrolysis steps (as per instant claim 1 steps (a)(i) and (a)(ii)).  Moreover, said ‘454 patent cannot be a prior art reference since it does not have an effectively filed date that predates the instant application’s effective filing date of January 31, 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625